REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed June 2, 2021.
 
 Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.

Allowable Claims
2.         Claims 1, 2, 4-11, 13-15, and 28-34 are allowed over the prior art of record.

Reasons for Allowance
3.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Herweck et al. (US PGPUB 2006/0058737), Coloplast (WO 2004/112879), Garrison et al. (US PGPUB 2013/0035628) and O’Neil (US 4,652,259).
The closest prior art of record, while teaching similar devices and methods, fails to disclose or reasonably suggest alone or in combination, the unique combination of claimed structure, wherein the sleeve member is secured to the catheter member and the drainage member, and configured to be at least partially advance into a urethra, wherein the stylet includes a proximal-most end secured to at or adjacent to the distal end of the catheter member and a distal-most end of the stylet secured to the drainage member, wherein the proximal-most end of the stylet is irremovably secured to the catheter member and the distal-most end of the stylet is irremovably positioned within the sleeve member, and wherein the 
These limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device and method, namely the combination of claimed structure provides for a telescopic compact intermittent urinary catheter that, at the time of use, can be extended and advanced into the male or female urethra, as noted by applicant on page 2, lines 1-4 of the specification as originally filed, which includes a stylet that never comes in contact with the user’s body, transmits a pushing force to the catheter member in order to advance the urinary catheter assembly through the urethra, and can be moved with respect to the catheter member without the two becoming dissociated - effectively limiting the range of motion of the stylet with respect to the catheter member, as noted by applicant on page 7, line 13 to page 10, line 14 of the specification as originally filed.  
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781